PER CURIAM.
In view of counsel for appellant’s response to this court’s order, we strike from Appellant’s Initial Brief and Reply Brief those paragraphs specifically quoted in our order, which counsel admits are misrepresentations of the record in this case. We choose not to impose further sanctions, however, we serve notice to all practitioners who appear before us that future cases may be dealt with more harshly. Although it is perhaps old-fashioned, it is still essential that, first and foremost, lawyers adhere to their traditional role as officers of the court.
Finding no error with the judgment appealed, it is
AFFIRMED.
UPCHURCH, C.J., and COBB and SHARP, JJ., concur.